UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6490



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JERRY LYNN TIPTON,

                                            Defendant - Appellant.




                            No. 97-6730



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JERRY LYNN TIPTON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-94-37, CA-97-17-4)
Submitted:   August 28, 1997        Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Lynn Tipton, Appellant Pro Se. Jerry Wayne Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Jerry L. Tipton seeks to appeal two district court orders

granting Respondent summary judgment, denying Tipton's motion filed

under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997), his motion for

transcripts at government expense, and his motion to proceed in
forma pauperis. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See United States v. Tipton, Nos.

CR--94-37; CA-97-17-4 (W.D.N.C. Mar. 13, 1997; May 15, 1997). We

further deny Tipton's motion for transcripts at government expense

and grant him leave to proceed in forma pauperis on appeal. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                3